                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

    SHAREN MARTIN                                              CIVIL ACTION

    VERSUS                                                     NO. 16-15809

    SCENIC TOURS USA INC.                                      SECTION: AG@(3)

                                    ORDER AND REASONS

           Pending before this Court is Defendants Scenic Tours Europe AG’s and MS Emerald Star

AG’s (“the Movants”) “Motion for Summary Judgment.”1 In this litigation, Plaintiff Sharen

Martin’s (“Plaintiff”) claims that Defendants Scenic Tours (USA) Inc., Scenic Tours Europe AG,

Couples Cruise, LLC, and MS Emerald Star AG acted negligently in failing to warn Plaintiff of

an allegedly hazardous fire door sill in the hallway of the riverboat the MS EMERALD STAR. 2

In the instant motion, the Movants argue that Plaintiff is subject to a binding forum selection

clause, which requires that any litigation be brought in a civil court in Switzerland.3 The Movants

also argue that they did not breach a duty to Plaintiff in maintaining the fire door sill.4 In

opposition, Plaintiff argues that the Movants waived their right to assert improper venue and that

several issues of material fact remain regarding whether the Movants breached a duty to maintain

the fire door sill.5 Having considered the motion for summary judgment, the memoranda in support

and opposition, the record, and the applicable law, the Court will deny the motion.




1
    Rec. Doc. 81.
2
    Rec. Doc. 42.
3
    Rec. Doc. 81-12 at 2–4.
4
    Id.
5
    Rec. Doc. 97 at 1.


                                                1
                                              I. Background

           On October 27, 2015, Plaintiff allegedly tripped and fell on a fire door sill in the hallway

of the riverboat the MS EMERALD STAR.6 In the amended complaint, Plaintiff asserts that

Defendants Scenic Tours (USA) Inc., Scenic Tours Europe AG, Couples Cruise, LLC, and MS

Emerald Star AG acted negligently in failing to warn Plaintiff of the allegedly hazardous fire door

sill.7 Plaintiff contends that as a result of the fall, she “sustained injuries to her face, facial structure,

nose, and right shoulder.”8

           On October 24, 2016, Plaintiff filed a complaint against Scenic Tours (USA) Inc.9 On

October 3, 2017, Plaintiff amended the complaint, adding Scenic Tours Europe AG (“Scenic

Europe”), MS Emerald Star AG, and Couples Cruise, LLC (“Couples Cruise”) as defendants in

the action.10 On March 8, 2018, the Clerk of Court granted an entry of default against Couples

Cruise, LLC.11 On November 9, 2018, the Court dismissed Scenic Tours (USA) Inc. as a party via

a joint motion to dismiss.12

           On November 5, 2018, the Movants filed the instant motion for summary judgment.13 On

November 13, 2018, the Court granted oral argument on the motion.14 Also on November 13,



6
    Rec. Doc. 1 at 2.
7
    Id.
8
    Id.
9
    Rec. Doc. 1.
10
     Rec. Doc. 42.
11
     Rec. Doc. 69.
12
     Rec. Doc. 93.
13
     Rec. Doc. 81.
14
     Rec. Doc. 96.


                                                      2
2018, Plaintiff filed an opposition to the motion.15 With leave of Court, the Movants filed a reply

on November 19, 2018.16 On November 21, 2018, the Court heard oral argument on the motion.17

                                        II. Parties’ Arguments

A.          The Movants’ Arguments in Support of the Motion for Summary Judgment

            The Movants urge the Court to grant summary judgment in their favor for two reasons.18

First, the Movants argue that Plaintiff’s suit is improperly filed in this Court because Plaintiff is

bound by a forum selection clause to pursue all litigation against the Movants in a civil court in

Switzerland.19 Next, the Movants assert that they are not liable for negligence because they had no

duty to Plaintiff regarding the fire door sill.20

            1.        Forum Selection Clause Agreement

            The Movants contend that prior to embarking on the cruise, Plaintiff received notice that

she would be bound by a forum selection clause agreement (“FSC”).21 The Movants assert that

Scenic Europe chartered the MS EMERALD STAR to Couples Cruise.22 The Movants allege that

they issued a ticket to Couples Cruise, and the Passenger Ticket Terms and Conditions (“PTTC”)

“contain[ed] a provision that provides that the sole jurisdiction for any suit by any passenger or




15
     Rec. Doc. 97.
16
     Rec. Doc. 100.
17
     Rec. Doc. 109.
18
     Rec. Doc. 81-12 at 1.
19
     Id. at 2.
20
     Id. at 3.
21
     Id. at 2.
22
     Id.


                                                    3
any person in a passenger’s party against MV Emerald Star AG and/or its agents is in the civil

court in Basel, Switzerland.”23


            The Movants further allege that Plaintiff had notice of this provision because her friends

and hosts, Teresa and Robert Hannaford (“the Hannafords”), received the ticket, and “under the

general maritime law a guest of a fellow passenger, who has received notice of the provisions of a

ticket, has constructive notice of the contractual limitations associated with the ticket, even if the

guest has never had possession of the ticket and has no actual contractual limitations.”24 Thus, the

Movants argue that Plaintiff had constructive notice of the terms of the FSC.25

            The Movants further argue that the terms of the FSC are enforceable under federal maritime

law.26 The Movants assert that the Hannafords, and hence Plaintiff, received and agreed to the

terms before embarking and the terms were not unreasonable so as to preclude enforcement.27 The

Movants allege that the FSC “is clear and unambiguous” and was “in readable print and not hidden

in a voluminous document or on the back of another document.”28 Further, the Movants contend

that it is not unfair to have Switzerland as a chosen forum when the cruise was in Europe.29 The

Movants assert that Plaintiff admitted in her deposition that she has traveled to Europe at least




23
     Id.
24
     Id. at 3.
25
     Id. at 20–21.
26
     Id. at 21–22.
27
     Id. at 22.
28
     Id. at 23.
29
     Id. at 22–23.


                                                    4
twice, and Swiss law would not be unfair or “deprive Plaintiff of a remedy.”30 Therefore, the

Movants argue that the FSC should be enforced.31

            2.     Negligence

            Next, the Movants argue that they are not liable for negligence because Plaintiff cannot

prove that the Movants had a duty to her or that they breached any duty.32 The Movants first assert

that the fire door sill was not a dangerous condition because it “complies with all law, rules and

regulations.”33 The Movants rely on the Declarations of Lucas Sandmeier (“Mr. Sandmeier”), the

General Manager of Operations and Administration for Scenic Europe, and Bas Joormann (“Mr.

Joormann”), an individual with 30 years of experience in design, construction, and certification of

inland waterway passenger vessels.34 The Movants assert that these declarations establish that “the

EMERALD STAR, in general, and the fire door sill at issue, in particular, complied with all

applicable laws, rules and regulations and had acquired all legally required certificates and

documentation.”35 The Movants also point to Mr. Joormann’s statement that the EMERALD

STAR was manufactured similar to other European ships and the fire door sill had a “very common

construction for fire door sills on many vessels.”36




30
     Id. at 23.
31
     Id. at 24.
32
     Id.
33
     Id. at 3.
34
     Id. at 5–9.
35
     Id. at 25.
36
     Id. at 9.


                                                   5
            Next, the Movants assert that the fire door sill did not create an unreasonable risk to

Plaintiff because it was an “open and obvious condition” of which Plaintiff was aware.37 The

Movants argue that Plaintiff “successfully traversed the fire door sill at issue at least 40-50 times

over the seven plus days she was on the ship before the occasion when she tripped on October 27,

2015.”38 The Movants further assert that “Plaintiff could have easily avoided tripping on the open

and obvious fire door sill by paying reasonable attention to where she was going, which she

admittedly did not do.”39 The Movants allege that “[a]t the time of the incident, Plaintiff was

hurrying to the ship’s dining room for lunch, talking to her husband and she cannot attest that she

was paying proper attention at the time that she fell.”40 Accordingly, the Movants argue that

Plaintiff was “not in ordinary use of her senses” and “her injury could have been avoided.”41

            Finally, the Movants argue that they did not breach a duty to Plaintiff because they had no

knowledge of a dangerous condition.42 The Movants allege that they did not construct the fire door

sill,” and they “had no knowledge, prior to October 27, 2015, that the fire door sill posed any risk

of injury to passengers.”43 The Movants allege that “over 17,000 passengers and crew” have

traversed the ship and there have been “no reported incidents with the fire door sill, other than the




37
     Id. at 24.
38
     Id. at 3.
39
     Id. at 26.
40
     Id. at 3.
41
  Id. at 26 (citing Lombardi v. NCL (Bahamas) Ltd., No. 15-20966, 2016 WL 1429586, at *2 (S.D. Fla. Apr.
12, 2016)).
42
     Id. at 26.
43
     Id. at 3.


                                                       6
one involving Plaintiff.”44 For these reasons, the Movants argue that they did not breach a duty to

Plaintiff and the motion for summary judgment should be granted.45

B.          Plaintiff’s Arguments in Opposition to the Motion for Summary Judgment

            In opposition, Plaintiff asserts that the Movants waived their right to assert improper venue

and that several issues of material fact remain regarding whether the Movants breached a duty to

Plaintiff.46 First, Plaintiff asserts that the Movants waived their right to assert improper venue when

they failed to raise the issue in their answer to the complaint or in a separate motion to dismiss.47

Next, Plaintiff argues that there remain genuine issues of material fact as to whether the fire door

sill presented an unreasonable risk of harm to Plaintiff, whether the Movants were on notice of the

dangerous condition, and whether the Movants failed to adequately warn Plaintiff of the

condition.48

            1.      Forum Selection Clause Agreement

            Plaintiff asserts that the Movants “waived the defense of improper venue.”49 Plaintiff

contends that “[u]nder Federal Rule of Civil Procedure 12(b)(3), the defense of improper venue

must be raised by either a pre-answer motion to dismiss or in a responsive pleading.”50 Plaintiff

alleges that the Movants “failed to file a motion to dismiss and failed to assert improper venue as




44
     Id.
45
     Id. at 27.
46
     Rec. Doc. 97 at 1.
47
     Id. at 1.
48
     Id. at 1–2.
49
     Id. at 1.
50
     Id.


                                                     7
an affirmative defense in their Answer.”51 Plaintiff further asserts that the Movants stated in their

answer that “they do not contest this Court’s jurisdiction over this dispute or that venue is

proper.”52 Plaintiff further asserts that the Movants’ “waiver is further documented by the

Scheduling Order in this matter which provides, after a conference with the parties, that

‘jurisdiction and venue are established.’”53 Therefore, Plaintiff contends that the Movants have

waived the ability to enforce the FSC.

            2.       Negligence

            Plaintiff also argues that several genuine issues of material fact remain in the case on

whether the fire door sill presented an unreasonable risk of harm to Plaintiff, whether the Movants

were on notice of the dangerous condition, and whether the Movants failed to adequately warn

Plaintiff of the condition.54 First, Plaintiff asserts that the Movants “had actual knowledge the fire

door sill was an unreasonable risk of harm because during the site inspection of the Emerald

Waterways vessel, Teresa Hannaford, co-owner of Defendant, Couples Cruise, LLC, slipped and

fell on the exact same fire door sill injuring her knee.”55 Plaintiff alleges that Paola Guzman, the

head of international sales for the Movants, was present for the site inspection and witnessed the

fall.56 Plaintiff argues that Teresa Hannaford’s (“Mrs. Hannaford”) fall put the Movants on notice

that the fire door sill was a “dangerous condition,” yet, the Movants “failed to take any corrective




51
     Id. at 1–2.
52
     Id. at 10 (quoting Rec. Doc. 53).
53
     Id. at 10 (quoting Rec. Doc. 26).
54
     Id. at 1–2.
55
     Id. at 2.
56
     Id.


                                                   8
action to prevent the dangerous condition from causing injury to any other passengers, including

Plaintiff.”57

            Plaintiff asserts that the Movants and Couples Cruise coordinated to address two other

issues that caused injuries during the site inspection, but failed to address the fire door sill as a

hazard.58 Plaintiff further asserts that after she fell, Robert Hannaford (“Mr. Hannaford”), sent an

email to Paola Guzman stating, “‘A passenger, Sharon Marten, fell today when she tripped over

the raised section in the hallway. If you remember, Tess tripped on the same exact obstacle on our

site inspection after being on board for a very short time.’ ‘The obstacle is painted with yellow

stripes, but it is a hazard.’”59 Plaintiff asserts that “despite clear notice that this area was a problem,

neither the Hannafords or[sic] Scenic addressed the problem by placing signs or clear markings to

warn that the stainless-steel strip posed a safety risk to passengers.”60

            Next, Plaintiff contends that this case is similar to Thomas v. W&T Offshore, Inc.,61 where,

Plaintiff argues, this Court “determined that the question of whether a particular condition was an

open and obvious hazard was a genuine question of material fact that could not be decided on a

motion for summary judgment.”62 Plaintiff asserts that the plaintiff in Thomas alleged that he

tripped and fell on a vessel, but the defendant insisted it did not have a duty to plaintiff because

the condition was “open and obvious.”63 Plaintiff asserts that this Court applied Louisiana law to


57
     Id.
58
     Id. at 3–5.
59
     Id. at 7 (quoting Rec. Doc. 81-8 at 41–42).
60
     Id.
61
     No. 16-14694, 2018 WL 4223589 (E.D. La. Aug. 27, 2018).
62
     Rec. Doc. 97 at 11.
63
     Id.


                                                       9
the facts to find that despite the defendant’s assertion that no dangerous condition existed, the issue

was one for the trier of fact.64 Plaintiff also asserts that “[i]t is squarely within the province of the

trier-of-fact to determine the degree to which [Plaintiff] could have, or should have observed, the

fire door sill.”65 Thus, Plaintiff urges this Court to deny the Movants’ motion for summary

judgment.66

C.          The Movants’ Arguments in Further Support of the Motion for Summary Judgment

            In reply, the Movants argue that Plaintiff “failed to demonstrate any valid reason or basis

to bar or limit the enforcement of [the] forum selection provision.”67 The Movants assert that under

both Louisiana and federal law “Plaintiff bears the burden of proving that [the Movants] waived

their right to seek enforcement of the forum selection [clause.]”68 The Movants contend that

“[w]aiver of a forum selection clause does not occur when a party fails to file [a] motion to dismiss

in advance of answering because [t]here is, however, a strong public policy in favor of enforcing

forum selection clauses, and as such, waiver of a forum selection clause should not be found

lightly.”69 The Movants assert that a defendant may raise a forum selection clause as a defense




64
   Id. at 11–14 (citing Hutchinson v. Knights of Columbus, 2003-1533 (La. 2/20/04); 866 So.2d 228, 235 (the degree
to which a danger may be observed by a potential victim is one factor in the determination of whether the condition
is unreasonably dangerous); Eisenhardt v. Snook, 2008-1287, (La. 3/17/09), 8 So.3d 541, 544-45 (“It is the court’s
obligation [i.e., the trier of fact] to decide which risks are unreasonable based upon the circumstances of each case.”);
Waller v. Shelter Mut. Ins. Co., 41-215, (La. App. 2 Cir. 6/28/06), 935 So.2d 288, 289-290 (“Whether a defect presents
an unreasonable risk of harm is a mixed question of fact and law that is a peculiarly a question for the jury or trier of
fact.”)).
65
     Id. at 14.
66
     Id. at 14–15.
67
     Id. at 3–4.
68
     Id. at 2 (citing Steptore v. Masco Const. Co., 93-2064 (La. 8/18/94), 643 So.2d 1213, 1216).
69
  Id. at 3 (quoting Kasper Glob. Collection & Brokers, Inc. v. Glob. Cabinets & Furniture Mfrs. Inc., 952 F.Supp.2d
542, 566-570 (S.D.N.Y. 2013) (internal quotation marks omitted)).


                                                           10
even after the defendant answers.70 Because “Plaintiff failed to demonstrate any valid reason or

basis to bar or limit the enforcement of the forum selection provision,” the Movants contend that

the case should be dismissed.71

            The Movants also argue that Plaintiff failed to provide evidence that the fire door sill was

a dangerous condition.72 First, the Movants assert that “‘[Plaintiff] testified in her deposition that

she does not know how she fell.’ Since Plaintiff doesn’t know how she fell, it follows that Plaintiff

has no personal knowledge of whether there was any defect in the fire door sill that caused her

injury or that some defect caused her fall.”73 Then, the Movants argue that “Plaintiff has offered

no evidence that the fire door sill was not in compliance with any applicable law, rule or

regulation.”74

            The Movants also allege that testimony regarding Mrs. Hannaford’s fall during the vessel

inspection is “inadmissible and irrelevant evidence.”75 The Movants assert that this evidence is

particularly irrelevant on the issue of a dangerous condition because “Ms. Hannaford’s incident

undeniably happened because she was not paying attention, like Plaintiff. Both Mr. and Ms.

Hannaford testified that Ms. Hannaford fell because she was not paying attention and that she is

clumsy and often falls.”76 The Movants also object to Plaintiff’s use of the “conclusory statements

and opinions of Mr. Hannaford” and Plaintiff’s own “speculative and conclusory statement that


70
     Id.
71
     Id. at 3–4.
72
     Id. at 4.
73
     Id. (quoting Rec. Doc. 81-2).
74
     Id.
75
     Id.
76
     Id. (citing Rec. Doc. 81-7, 81-8).


                                                    11
the fire door sill was not ‘clearly marked’ and that the fire door sill was a ‘hazardous condition.’”77

The Movants contend that Plaintiff’s “testimony is inadmissible non-expert opinion testimony

regarding warnings.”78 Finally, the Movants assert that Plaintiff’s reliance on Louisiana law is

misplaced because the case is governed by general maritime law.79

            Last, the Movants argue the fire door sill was an “open and obvious condition” that the

Movants had no duty to warn Plaintiff about.80 The Movants assert that Plaintiff has not shown

that the Movants had actual or constructive knowledge of the condition.81 The Movants contend

that Mrs. Hannaford’s fall during the vessel inspection does not establish actual or constructive

notice as Mrs. Hannaford admitted she fell because she was not paying attention.82 The Movants

further argue that even if Paola Guzman was present for the fall, “[k]nowledge of a mere employee

of the corporation ordinarily is not imputed to the company.”83 Accordingly, the Movants assert

that Plaintiff presents no evidence that the company was on notice of a dangerous condition

because of Mrs. Hannaford’s fall.84 For these reasons, the Movants urge the Court to grant their

motion for summary judgment.85




77
     Id. at 4–5.
78
     Id. at 5.
79
     Id.
80
     Id. at 5–7.
81
     Id. at 7.
82
     Id.
83
  Id. at 8 (citing 10 WILLIAM MEADE FLETCHER ET AL., FLETCHER CYCLOPEDIA OF THE LAW OF
CORPORATIONS § 807 (2012)).
84
     Id.
85
     Id. at 10.


                                                  12
                                                III. Legal Standard

           Summary judgment is appropriate when the pleadings, the discovery, and any affidavits

show that “there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.”86 When assessing whether a dispute as to any material fact exists, the court

considers “all of the evidence in the record but refrains from making credibility determinations or

weighing the evidence.”87 All reasonable inferences are drawn in favor of the nonmoving party,

but “unsupported allegations or affidavits setting forth ‘ultimate or conclusory facts and

conclusions of law’ are insufficient to either support or defeat a motion for summary judgment.”88

If the record, as a whole, “could not lead a rational trier of fact to find for the non-moving party,”

then no genuine issue of fact exists, and the moving party is entitled to judgment as a matter of

law.89 The nonmoving party may not rest upon the pleadings, but must identify specific facts in

the record and articulate the precise manner in which that evidence establishes a genuine issue for

trial.90

           The party seeking summary judgment always bears the initial responsibility of informing

the Court of the basis for its motion and identifying those portions of the record that it believes

demonstrate the absence of a genuine issue of material fact.91 “To satisfy this burden, the movant

may either (1) submit evidentiary documents that negate the existence of some material element



86
  Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986); Little v. Liquid Air Corp., 37
F.3d 1069, 1075 (5th Cir. 1994).
87
     Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008).
88
     Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985); Little, 37 F.3d at 1075.
89
     Matsushita Elec. Indus. Co. Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).
90
     See Celotex, 477 U.S. at 325; Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998).
91
     Celotex, 477 U.S. at 323.


                                                           13
of the opponent’s claim or defense, or (2) if the crucial issue is one on which the opponent will

bear the ultimate burden of proof at trial, demonstrate that the evidence in the record insufficiently

supports an essential element of the opponent’s claim or defense.”92 If the moving party satisfies

its initial burden, the burden shifts to the nonmoving party to “identify specific evidence in the

record, and articulate” precisely how that evidence supports his claims.93

            In doing so, the nonmoving party may not rest upon mere allegations or denials in its

pleadings, but rather must set forth “specific facts showing the existence of a ‘genuine’ issue

concerning every essential component of its case.”94 The nonmovant=s burden of demonstrating a

genuine issue of material fact is not satisfied merely by creating “some metaphysical doubt as to

the material facts,” “by conclusory allegations,” by “unsubstantiated assertions,” or “by only a

scintilla of evidence.”95 Rather, a factual dispute precludes a grant of summary judgment only if

the evidence is sufficient to permit a reasonable trier of fact to find for the nonmoving party.

Hearsay evidence and unsworn documents that cannot be presented in a form that would be

admissible in evidence at trial do not qualify as competent opposing evidence.96

                                                      IV. Analysis

            As stated more fully above, the Movants argue that the Court should grant summary

judgment because the case is governed by the FSC, but even if the FSC is unenforceable, the



92
  Duplantis v. Shell Offshore, Inc., 948 F.2d 187, 190 (5th Cir. 1991) (citing Little v. Liquid Air Corp., 939 F.2d 1293,
1299 (5th Cir. 1991)).
93
  Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994), cert. denied, 513 U.S. 871 (1994); see also Morris v. Covan
World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998).
94
  Morris, 144 F.3d at 380 (citing Thomas v. Price, 975 F.2d 231, 235 (5th Cir. 1992); see also Bellard v. Gautreaux,
675 F.3d 454, 460 (5th Cir. 2012).
95
     Little, 37 F.3d at 1075.
96
     Fed. R. Civ. P. 56(c)(2); Martin v. John W. Stone Oil Distrib., Inc., 819 F.2d 547, 549 (5th Cir. 1987).


                                                            14
Movants did not breach a duty toward Plaintiff.97 In opposition, Plaintiff argues that the Movants

waived their ability to assert improper venue based on the FSC and that there remain several issues

of material fact regarding whether the Movants breached a duty in maintaining the fire door sill.98

A.          The Forum Selection Clause Agreement

            1.       Waiver of the Right to Enforce the FSC

            The Movants argue that the FSC requires that this case be litigated in a civil court in

Switzerland.99 Plaintiff asserts that under Federal Rule of Civil Procedure 12(h), the Movants

waived their right to assert this argument because they did not previously raise the issue in their

answer or in a motion to dismiss.100 Federal Rule of Civil Procedure 12(h) provides, in relevant

part, that a party waives the right to raise the defense of improper venue under Rule 12(b)(3) “by

“failing to either: (i) make it by motion under this rule; or (ii) include it in a responsive pleading

or in an amendment allowed by Rule 15(a)(1) as a matter of course.”101 Here, the Movants failed

to raise the FSC in their answer or any prior documents. Thus, the Movants would not be entitled

to raise the FSC if enforcement of the FSC is properly characterized as an improper venue defense.

            However, in Atl. Marine Constr. Co., Inc. v. U.S. Dist. Ct. W.D. Tex.,102 the United States

Supreme Court concluded that “Rule 12(b)(3) motions are not proper mechanisms to enforce a

forum-selection clause.”103 The Court reasoned that Rule 12(b)(3) only applies where venue is


97
     Rec. Doc. 81-12 at 2–4.
98
     Rec. Doc. 97 at 1–2.
99
     Rec. Doc. 81-12 at 20–21.
100
      Rec. Doc. 97 at 9–11.
101
      Fed. R. Civ. P. 12(h).
102
      571 U.S. 49 (2013).
103
      Id. at 580.


                                                    15
improper because the facts of the case fail to satisfy one of the criteria described in 28 U.S.C. §

1391.104 However, if the case fits within one of the provisions of § 1391, then venue is proper and

“a forum-selection clause does not [then] render venue in a court ‘wrong’ or ‘improper.’”105

Instead, the Court views the forum selection clause as a separate issue, best analyzed as a motion

to transfer.106 The Court specifically noted that “the appropriate way to enforce a forum-selection

clause pointing to a state or foreign forum is through the doctrine of forum non conveniens.”107

            In Weber v. PACT XPP Techs., AG, the Fifth Circuit followed the Supreme Court’s

decision in Atlantic Marine, declaring that “the proper mechanism to enforce an [sic] FSC that

calls for litigation in a domestic state court or in a foreign court is through a motion to dismiss on

grounds of [forum non conveniens].”108 In the instant motion, the Movants argue that the litigation

is governed by the FSC that mandates a civil court in Switzerland as the proper forum.109 Because

the forum selection clause at issue calls for litigation in a foreign court, Fifth Circuit precedent

directs this Court to analyze the waiver and enforceability of the FSC under the doctrine of forum

non conveniens (“FNC”).

            Fifth Circuit law is unsettled on what constitutes waiver of a FSC, and the Circuit has noted

that “[t]here is a lack of authority determining whether federal or state law principles control the



104
      Id.
105
      Id. at 579.
106
    Id. The Supreme Court acknowledged that some circuits treat a forum selection clause argument as a 12(b)(6)
motion to dismiss but declined to rule on whether it is an appropriate mechanism because the issue was not before it
in that case. Id.at 580. The Fifth Circuit has likewise declined to decide “[w]hether Rule 12(b)(6) is a valid mechanism
for enforce a forum selection clause.” Sultana Entm't, L.L.C. v. Gutierrez, 740 F. App'x 81, 82 (5th Cir. 2018).
107
      Atlantic Marine, 571 U.S. at 580.
108
      811 F.3d 758, 766 (5th Cir. 2016)
109
      Rec. Doc. 81-12 at 20–21.


                                                          16
standard for determining a party's waiver of rights under a forum selection clause.” 110 Yet, the

Fifth Circuit has articulated two potential tests to access whether a defendant has waived

enforcement a forum selection clause.111 One line of authority “applies a traditional waiver

standard to forum selection clauses.”112 “These cases hold that waiver of a forum selection clause

requires: ‘(1) an existing right, benefit, or advantage; (2) actual or constructive knowledge of its

existence; and (3) actual intent to relinquish that right.’”113 Waiver can also occur if a party engages

in “conduct so inconsistent with the intent to enforce the right as to induce a reasonable belief that

it has been relinquished.”114 “A second line of authority, articulating both federal and [state]law,

would apply essentially the test used by federal courts to assess waiver of arbitration clauses, which

are a species of forum selection clause.”115 Under this test, “the party to the [forum selection]

clause waives its right if it ‘(1) substantially invokes the judicial process [in derogation of the

forum selection clause] and (2) thereby causes detriment or prejudice to the other party.’”116

            Under the first line of authority that examines whether a party “intentionally or voluntarily

relinquished its rights under the clause,” courts look to whether a party already raised the forum

selection clause argument in earlier pleadings or other legal settings.117 If a party asserts a forum


110
  SGIC Strategic Glob. Inv. Capital, Inc. v. Burger King Europe GmbH, 839 F.3d 422, 426 (5th Cir. 2016) (quoting
Wellogix, Inc. v. SAP Am., Inc., 648 Fed. Appx. 398, 401 (5th Cir. 2016)).
111
      Id.
112
      Id. at 426.
113
      Id. at 426 (quoting GP Plastics Corp. v. Interboro Packaging Corp., 108 Fed. Appx. 832, 835–36 (5th Cir. 2004)).
114
      Id. (quoting N. Am. Specialty Ins. Co. v. Debis Fin. Servs., Inc., 513 F.3d 466, 470 (5th Cir. 2007)).
115
      Wellogix, 648 Fed. Appx. at 401.
116
      Id. at 402 (quoting Al Rushaid v. Nat'l Oilwell Varco, Inc., 757 F.3d 416, 421 (5th Cir. 2014)).
117
   Id. at 401 (finding that defendant successfully enforced the clause by using it in other litigation and preserving
rights when filing documents in the current case); GP Plastics Corp., 108 Fed. Appx. at 836–37 (finding forum
selection clause not waived where defendant already filed litigation in the forum).


                                                             17
selection clause within litigation, this may demonstrate that the party did not intend to relinquish

the right.118 However, where a defendant failed to raise the argument earlier in a case and never

submitted a motion to dismiss based on that argument, these actions can be indicative of a party

“intentionally and voluntarily relinquish[ing] its rights under the forum-selection clause through

‘conduct so inconsistent with the intent to enforce the right as to induce a reasonable belief that it

has been relinquished.’”119

           Analyzed under the first line of authority, the Movants engaged in several actions that

seemed to waive their right to assert that the FSC applies. In the thirteen months since the Movants

were joined in the litigation, they did not raise enforcement of the FSC argument in their answers

or any prior motions. Further, the Movants stated in their answer that “[t]o the extent that a

response is required, Defendants state that they do not contest this Court’s jurisdiction over this

dispute or that venue is proper.”120 Though Atlantic Marine clarified that a FSC can apply even

where venue is proper, the Movants’ admission that they did not contest this Court’s jurisdiction

could signal their intent to relinquish the right to enforce the FSC. Further, even if the Court

stopped short of drawing this conclusion, the Movants acceptance of this Court’s jurisdiction could




118
      GP Plastics Corp., 108 Fed. Appx. at 836–37.
119
    Hampton v. Equity Tr. Co., 736 F. App'x 430, 436 (5th Cir. 2018) (quoting SGIC Strategic, 839 F.3d at 426); Am.
Int'l Grp. Europe S.A. (Italy) v. Franco Vago Int'l, Inc., 756 F. Supp. 2d 369, 381 (S.D.N.Y. 2010) (finding waiver of
the forum selection clause where the “[defendant] made no mention of the clause in its answer, nor did it at any time
file a motion to dismiss based on the forum selection clause”); MoneyForLawsuits V LP v. Rowe, No. 4:10-CV-11537,
2012 WL 1068171, at *5 (E.D. Mich. Jan. 23, 2012) (finding waiver where defendants failed to raise the issue in their
answers or a motion to dismiss or transfer the case); In re Deleas Shipping Ltd., 1996 AMC 434 (W.D. Wash. 1995)
(“forum selection clause will be deemed waived if the party invoking it has taken actions inconsistent with it, or
delayed its enforcement, and other parties would be prejudiced.”); In re Rationis Enterprises, Inc. of Panama, No. 97
CV 9052 (RO), 1999 WL 6364, at *2 (S.D.N.Y. Jan. 7, 1999).
120
      Rec. Doc. 53 at 6.


                                                         18
at the least represent “conduct so inconsistent with the intent to enforce the right as to induce a

reasonable belief that it has been relinquished.”121

            Similarly, the Movants may have waived the FSC under the second line of authority. In

applying the second line of authority, the Fifth Circuit examines the extent to which a party has

invoked the judicial process to the detriment of the other party.122 The Fifth Circuit stated that “[t]o

invoke the judicial process, a party must, at the very least, engage in some overt act in court that

evinces a desire to resolve the...dispute through litigation. Litigation on the merits can substantially

invoke the judicial process.”123 An example of litigation on the merits can be a party delaying

filing an opposition based on a FSC and never filing a motion to dismiss or transfer venue.124 Yet,

the Fifth Circuit has also looked for more substantive reliance on the judicial process such as

pursuing litigation in another forum or seeking a decision on the merits.125

            Here, it is arguable that the Movants invoked the judicial process by litigating the case in

this Court for over a year and filing joint documents with the Plaintiff in observation of this Court’s

deadlines and rules.126 The Movants did not assert enforcement of the FSC in any document before

the instant motion for summary judgment and they did not mention the FSC in the joint status




121
      SGIC Strategic, 839 F.3d at 426.
122
      Hampton, 736 F. App’x at 435.
123
      Id. (quoting In re Mirant Corp., 613 F.3d 584, 589 (5th Cir. 2010)) (internal citations omitted).
124
      Id. at 436.
125
    See id. (finding that defendant substantially invoked the judicial process after “ignoring readily available
mechanisms for invoking the forum-selection clause,” conducting depositions, completing discovery, delaying two
years, and filing a summary-judgment motion based on res judicata); In re Mirant Corp., 613 F.3d at 589 (finding
invocation of the judicial process where defendant filed two motions to dismiss based on affirmative defenses of
waiver and release); see also Petroleum Pipe Ams. Corp. v. Jindal Saw, Ltd., 575 F.3d 476, 480 (5th Cir. 2009) (“A
party waives arbitration by seeking a decision on the merits before attempting to arbitrate.”).
126
      See Rec. Docs. 57, 72.


                                                             19
report that was filed on May 3, 2018.127 The Movants also included negligence arguments in the

instant motion “as an independent and alternative basis for dismissal of Plaintiff’s suit, with

prejudice.”128 In In re Mirant Corp., the Fifth Circuit acknowledged that seeking a dismissal with

prejudice can be a decision on the merits.129

           The Movants also created some prejudice to Plaintiff by invoking the judicial process in

this Court. Per the Fifth Circuit, “[p]rejudice in the context of arbitration waiver refers to delay,

expense, and damage to a party’s legal position.”130 Though this statement focuses on waiver of

an arbitration clause, the Fifth Circuit has acknowledged that arbitration clauses “‘are a species of

forum selection clause.’”131 Applying concepts of delay and expense to this case, the Court notes

that the litigants engaged in litigation for over a year, taking depositions and completing discovery.

The Movants raised enforcement of the FSC after Plaintiff had expended significant effort and

expense to litigate in this forum. Requiring Plaintiff to litigate the case to Switzerland would not

only delay Plaintiff’s case, but because Plaintiff has litigated in this Court for two years, it could

prejudice Plaintiff’s legal position.

           Despite several factors indicating that the Movants waived enforcement of the FSC, this

Court also acknowledges that there is “a ‘strong public policy’ in favor of enforcing forum

selection clauses, and as such, waiver of a forum selection clause ‘should not be found lightly.’”132



127
      Rec. Doc. 72.
128
      Rec. Doc. 81-12 at 3.
129
      In re Mirant Corp., 613 F.3d at 589.
130
      Hampton, 736 F. App'x at 435 (quoting Nicholas v. KBR, Inc., 565 F.3d 904, 910 (5th Cir. 2009)).
131
      SGIC Strategic, 839 F.3d at 426 (quoting Wellogix, 648 Fed. Appx. at 401).
132
    Wachovia Bank Nat'l Ass'n v. EnCap Golf Holdings, LLC, 690 F.Supp.2d 311, 327 (S.D.N.Y. 2010) (internal
citations omitted).


                                                          20
Several courts have declined to find that a party waived enforcement a forum selection clause even

where there was delay in invoking the argument.133 Further, while the Movants have delayed in

asserting the enforceability of the FSC, they did not pursue litigation in any other forums and did

not seek a decision on the merits in any prior motions. Thus, while the Movants may have waived

enforcement of the FSC, there are also arguments that support the Movants’ assertion that their

ability to seek enforcement of the FSC was not waived. For these reasons, and also because Fifth

Circuit precedent on this issue remains unsettled, this Court will not rule on whether the FSC was

waived. Instead the Court will follow the Supreme Court’s directive in Atlantic Marine and analyze

the enforcement of the FSC under the doctrine of forum non conveniens.

            2.       Enforceability of the Forum Selection Clause

            As stated above, “[t]he Supreme Court recently clarified that ‘the appropriate way to

enforce a forum-selection clause pointing to a state or foreign forum is through the doctrine of

forum non conveniens.’”134 According to the Fifth Circuit, “the analysis of forum non conveniens

turns in large part on whether the forum selection clause is enforceable.”135 Courts typically “apply

a ‘strong presumption’ in favor of enforcing mandatory forum-selection clauses.”136 “This

presumption may be overcome by a clear showing that a forum-selection clause is ‘unreasonable’

under one of the following circumstances:”

            (1) [T]he incorporation of the forum-selection clause into the agreement was the
            product of fraud or overreaching; (2) the party seeking to escape enforcement will
            for all practical purposes be deprived of his day in court because of the grave
            inconvenience or unfairness of the selected forum; (3) the fundamental unfairness

133
   Id.; Kasper Glob. Collection & Brokers, Inc. v. Glob. Cabinets & Furniture Mfrs. Inc., 952 F. Supp. 2d 542, 567
(S.D.N.Y. 2013).
134
      Barnett v. DynCorp Int'l, L.L.C., 831 F.3d 296, 300 (5th Cir. 2016) (quoting Atlantic Marine, 571 U.S. at 580).
135
      Vloeibare Pret Ltd. v. Lloyd's Register N. Am., Inc., 606 F. App'x 782, 784 (5th Cir. 2015).
136
      Al Copeland Investments, L.L.C. v. First Specialty Ins. Corp., 884 F.3d 540, 543 (5th Cir. 2018).


                                                            21
            of the chosen law will deprive the plaintiff of a remedy; or (4) enforcement of the
            clause would contravene a strong public policy of the forum state.137

The party resisting enforcement on these grounds bears a “heavy burden of proof.”138

            In this case, Plaintiff’s only argument against the FSC is that the Movants waived

enforcement of the clause. Plaintiff does not present any evidence that the FSC is unreasonable.

Under The Breman’s standard, Plaintiff failed to meet her “heavy burden of proof.”139 However,

the Supreme Court’s decision in Carnival Cruise Lines, Inc. v Shute, guides this Court in

independently examining enforcement of the FSC for fairness.140

            In Carnival Cruise Lines, the Supreme Court found that a forum selection clause in a cruise

ship contract is enforceable where the clause is reasonable.141 The Court noted a cruise line’s

interest in limiting the fora in which it can be subject to suit, the saved expense of parties litigating

over a correct forum, and reduced fares resulting from a cruise line limiting the fora in which it

can be sued.142 The Court further found that the Plaintiff did not meet her “heavy burden of proof”

in showing that the enforcement of the clause was inconvenient because Florida was not a “remote

alien forum” and the alleged accident was not local to Plaintiff’s home state of Washington.143 The

Court also noted that the Plaintiff presented no evidence of fraud, overreaching, or lack of notice.144



137
      Id. at 543 (quoting Haynsworth v. The Corp., 121 F.3d 956, 962 (5th Cir. 1997)).
138
      Haynsworth, 121 F.3d at 963 (quoting The Bremen v. Zapata Off–Shore Co., 407 U.S. 1, 17 (1972)).
139
      The Bremen, 407 U.S. at 17.
140
      Carnival Cruise Lines, Inc. v. Shute, 499 U.S. 585, 595 (1991).
141
      Id.
142
      Id. at 593–94.
143
      Id.
144
      Id. at 595–96.


                                                           22
Although the Court determined that the Plaintiff had not met her burden of proof, it emphasized

that “forum-selection clauses contained in form passage contracts are subject to judicial scrutiny

for fundamental fairness.”145

            Some courts have interpreted this statement to indicate that “although a party would

continue to bear ‘the heavy burden of proof’ established in The Bremen, courts remain[] free to

examine these clauses for proof of a lack of ‘fundamental fairness,’ including for the concerns

identified in The Bremen such as fraud or overreaching, or a lack of notice to the party resisting

enforcement.”146 Here, though Plaintiff does not present any evidence to meet her burden of proof

that the FSC is unreasonable, counsel for the defense presented information during oral argument

that compels this Court to examine whether there was a lack of notice that would render

enforcement of the FSC fundamentally unfair.

            During oral argument, the Movants’ counsel informed the Court that though Mrs.

Hannaford previously stated in her deposition that she had obtained a copy of the PTTC, when she

later searched her email for the document, she was unable to locate it. The Movants’ counsel

indicated that Mrs. Hannaford now only recalls receiving a copy of a PTTC when she went on the

site inspection of a different ship. Thus, it remains unclear whether Mrs. Hannaford received a

PTTC regarding the EMERALD STAR. Though defense counsel urged the Court that Mrs.

Hannaford’s deposition testimony stating that she received notice is what should control, the Court

now has conflicting facts in the record on whether Mrs. Hannaford received notice of the FSC.




145
      Id. at 596.
146
   Estate of Myhra v. Royal Caribbean Cruises, Ltd., 695 F.3d 1233, 1241 (11th Cir. 2012) (quoting Carnival Cruise
Lines, 499 U.S. at 595); see also Monteville v. M/V ENCHANTED SEAS, No. 95-3762, 1992 WL 752899, at *1 (E.D.
La. Apr. 16, 1996) (independently finding adequate notice on even though plaintiff did not meet the burden of proof).


                                                         23
           The Movants’ argument that the FSC should be enforced against Plaintiff is based on the

premise that as the Hannafords’ guest on the EMERALD STAR, Plaintiff received constructive

notice of the FSC via her fellow passengers. Yet, if Mrs. Hannaford did not receive notice of the

FSC for the specific cruise in question, then this notice cannot be imputed to Plaintiff. “[I]n order

for a forum selection clause to be enforceable, it must have been reasonably communicated to the

non-drafting party.”147 Because it is unclear whether Mrs. Hannaford, and hence Plaintiff, received

notice of the FSC terms, there remains a genuine issue of material fact. Accordingly, the Court

will deny the Movants request for summary judgment on enforcing the forum selection clause.

B.         Negligence

           The Movants argue that under general maritime law, Plaintiff cannot prove that the

Movants had a duty regarding the fire door sill or breached a duty of care regarding Plaintiff. 148

Plaintiff cites Louisiana law for the assertion that the fire door sill was an “open and obvious”

condition that the Movants failed to remedy.149 The Movants replied by asserting that general

maritime law, and not Louisiana law, applies to the case.150

           The Fifth Circuit has consistently found that “[i]njuries caused by slip and fall accidents

on board a vessel…constitute maritime torts.”151 The elements of a maritime negligence cause of



147
   Flowserve Corp. v. Hallmark Pump Co., No. 09-0675, 2010 WL 2232285, at *2 (S.D. Tex. Feb. 3, 2010) (citing
Carnival Cruise Lines, 499 U.S. at 590); (noting that the non-movant was given notice of the forum provision before
entering the contract); Effron v. Sun Line Cruises, Inc., 67 F.3d 7, 9 (2d Cir. 1995) (noting that “the legal effect of a
forum selection clause depends in the first instance upon whether its existence was reasonably communicated to the
plaintiff”); Effron v. Sun Line Cruises, Inc., 67 F.3d 7, 9 (2d Cir. 1995) (“The legal effect of a forum-selection clause
depends in the first instance upon whether its existence was reasonably communicated to the plaintiff.”).
148
      Rec. Doc. 81-12 at 24.
149
      Rec. Doc. 97 at 1–2.
150
      Rec. Doc. 105-2 at 5.
151
      Palmer v. Fayard Moving and Transportation Corp., 930 F.2d 437, 441 (5th Cir. 1991).


                                                          24
action are essentially the same as land-based negligence under the common law.152 “To establish

maritime negligence, a plaintiff must ‘demonstrate that there was a duty owed by the defendant to

the plaintiff, breach of that duty, injury sustained by [the] plaintiff, and a causal connection

between the defendant's conduct and the plaintiff's injury.’”153 A duty is owed only with respect to

an interest that is foreseeably jeopardized by an act or omission.”154 A harm is not foreseeable

unless it “might have been anticipated by a reasonably probable result of the act or omission.”155

            Here, Plaintiff asserts that the Movants were on notice of a dangerous condition when Mrs.

Hannaford tripped and fell over “the exact same fire door sill” on an “exact same” ship as the

EMERALD STAR.156 Plaintiff contends that Ms. Guzman, an employee of the Movants, was

present for the fall, and this constituted notice to the defendants regarding the hazard presented by

the fire door sill.157 Plaintiff thus argues that her fall was foreseeable and avoidable had the

Movants exercised reasonable care.158 The Movants assert that Mrs. Hannaford fell “because she

was not paying attention, like Plaintiff.”159 The Movants also argue that the fact that Ms. Guzman

witnessed the fall does not equate with the company having notice of that the condition on that




152
      Withhart v. Otto Candies, L.L.C., 431 F.3d 840, 842 (5th Cir. 2005).
153
  Canal Barge Co., Inc. v. Torco Oil Co., 220 F.3d 370, 376 (5th Cir. 2000) (citing In re Cooper/T. Smith, 929 F.2d
1073, 1077 (5th Cir. 1991)).
154
    Penn Mar., Inc. v. Rhodes Elec. Servs., Inc., 41 F. Supp. 3d 507, 516 (E.D. La. 2014), as corrected (Sept. 19, 2014)
(citing In re Great Lakes Dredge & Dock Co. LLC, 624 F.3d 201, 211 (5th Cir. 2010)).
155
      Id. (quoting In re Great Lakes Dredge & Dock Co. LLC, 6 F.3d at 211–12).
156
      Rec. Doc. 97 at 2–3.
157
      Id.
158
      Id. at 4–5.
159
      Rec. Doc. 105-2 at 4.


                                                           25
particular ship would pose a hazard to Plaintiff on the EMERALD STAR.160 Examining both sides’

arguments, it is clear there is a genuine issue of material fact over whether the Movants had notice

that the fire door sill was a hazard. The issue of foreseeability, and hence whether the Movants had

a duty regarding the fire door sill, cannot be decided if there is a genuine issue of fact on whether

the Movants had notice of the condition. Accordingly, the Court will deny summary judgment on

the issue of negligence.

                                              V. Conclusion

            There remains a genuine issue of material fact on whether Plaintiff had notice of the forum

selection clause and whether the Movants had notice of a dangerous condition. Because genuine

issues of fact remain in the case, the Movants are not entitled to judgment as a matter of law.

            Accordingly,

            IT IS HEREBY ORDERED that Defendants Scenic Tours Europe AG’s and MS Emerald

Star AG’s “Motion for Summary Judgment”161 is DENIED.

            NEW ORLEANS, LOUISIANA, this 19th                 day of December, 2018.




                                                         __________________________________
                                                         NANNETTE JOLIVETTE BROWN
                                                         CHIEF JUDGE
                                                         UNITED STATES DISTRICT COURT




160
      Id. at 6–8.
161
      Rec. Doc. 81.


                                                    26
